Name: 97/245/EC, Euratom: Commission Decision of 20 March 1997 laying down the arrangements for the transmission of information to the Commission by the Member States under the Communities' own resources system
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  documentation;  public finance and budget policy;  information and information processing;  criminal law;  European Union law;  information technology and data processing
 Date Published: 1997-04-12

 Avis juridique important|31997D024597/245/EC, Euratom: Commission Decision of 20 March 1997 laying down the arrangements for the transmission of information to the Commission by the Member States under the Communities' own resources system Official Journal L 097 , 12/04/1997 P. 0012 - 0026COMMISSION DECISION of 20 March 1997 laying down the arrangements for the transmission of information to the Commission by the Member States under the Communities' own resources system (97/245/EC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 94/728/EC, Euratom of 31 October 1994 on the system of the European Communities' own resources (1), and in particular Article 8 (2) thereof,Having regard to Council Regulation (EEC, Euratom) No 1552/89 of 29 May 1989 implementing Decision 88/376/EEC, Euratom on the system of the Communities' own resources (2), as last amended by Regulation (Euratom, EC) No 1355/96 (3), and in particular Articles 6 and 17 thereof,Having consulted the Advisory Committee on Own Resources,Whereas, in Regulation (Euratom, EC) No 1355/96, the Council adopted provisions designed to improve certain parts of the arrangements for Member States to report to the Commission about action they have taken to recover own resources, in particular where fraud and irregularities are involved;Whereas these improvements mainly concern the production of monthly and quarterly statements of accounts of own resources, the description of cases of fraud and irregularities already detected involving entitlements in excess of ECU 10 000 and the content of the annual report;Whereas the details of these reporting procedures are to be laid down by the Commission after the Advisory Committee on Own Resources has been consulted;Whereas the Member States must be allowed a suitable length of time to apply the reporting procedures,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall use the models contained in Annexes I, II and III to draw up the monthly and quarterly statements of their accounts of own resources referred to in Article 6 (3) (a) and (3) (b) of Regulation (EEC, Euratom) No 1552/89.2. The first such statements to be produced using the models referred to in paragraph 1 shall be those for April 1997 for the monthly statement and for the second quarter of 1997 for the quarterly statement.Article 2 1. Member States shall use the model fraud form and update form in Annexes IV and V for the descriptions of cases of fraud and irregularities detected involving entitlements of over ECU 10 000 and details of the position concerning cases of fraud and irregularities already reported to the Commission where recovery, cancellation or non-recovery has not been indicated earlier, as referred to in Article 6 (4) of Regulation (EEC, Euratom) No 1552/89.2. The first fraud forms and updates to be produced using the models referred to in paragraph 1 shall be sent in April 1997.Article 3 1. The model in Annex VI shall be used for the annual report on the most important problems arising out of the application of Regulation (EEC, Euratom) No 1552/89, as referred to in Article 17 (3) of that Regulation.2. The first report to be produced using the model referred to in paragraph 1 shall be sent by 30 April 1997.Article 4 Member States shall inform the Commission by 31 March 1997 of the departments or agencies responsible for producing the statements, forms and reports covered by this decision.Article 5 This Decision is addressed to the Member States.Done at Brussels, 20 March 1997.For the CommissionErkki LIIKANENMember of the Commission(1) OJ No L 293, 12. 11. 1994, p. 9.(2) OJ No L 155, 7. 6. 1989, p. 1.(3) OJ No L 175, 13. 7. 1996, p. 3.ANNEX I >START OF GRAPHIC>'A` ACCOUNT OF OWN RESOURCES OF THE EUROPEAN COMMUNITIESStatement of established entitlements (1)>END OF GRAPHIC>ANNEX II >START OF GRAPHIC>ANNEX TO THE STATEMENT OF THE 'A` ACCOUNT OF THE OWN RESOURCES OF THE EUROPEAN COMMUNITIES>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>OWN RESOURCES OF THE EUROPEAN COMMUNITIES - SEPARATE ACCOUNT (1)>END OF GRAPHIC>ANNEX IV FRAUD FORM Information form to be sent to the Commission (DG XIX) giving a description of cases of fraud and irregularities already detected, involving entitlements in excess of ECU 10 000 IDENTIFICATION OF BASIC FORM 0 Member State:0.0 Serial number of the case (1):0.1 Quarter reference period:0.2 Date of transmission:0.3 Department or agency which made the establishment:DESCRIPTION OF CASE 1 Goods involved:1.0 Commercial description:1.1. Tariff heading (2):1.1.1 declared:1.1.2 established:1.1.3 presumed:1.2 Origin:1.2.1 declared:1.2.2 established:1.2.3 presumed:1.3 Coming from:1.3.1 declared:1.3.2 established:1.3.3 presumed:1.4 Quantity:1.4.1 declared:1.4.2 established:1.4.3 presumed:1.5 Value:1.5.1 declared:1.5.2 established:1.5.3 presumed:2 Type of fraud and/or irregularity:2.1 Designation:2.2 Customs procedure or treatment concerned:3 Concise description of fraud mechanism:4 Presumed order of magnitude of own resources evaded or exact amount:4.1 estimated:4.2 established:4.3 recovered:5 Type of check that led to discovery:5.1 method:5.2 remarks:6 Stage reached in procedure and, where appropriate, details of establishment:- date of establishment:- administrative code:- financial code:7 Case already notified under mutual assistance arrangements (Regulations (EEC) No 1468/81 and (EEC) No 945/87):MA reference:8 Measures taken or planned to prevent the recurrence of cases of fraud and irregularities already detected:9 9.1 Member States involved:9.2 Operators concerned (optional):10 Other information:10.1 Free:10.2 Reserved:(1) Cases are numbered by Member States in an annual sequence in accordance with the following format: OR/MS/99/999999/0. For Member States which do not produce a single annual sequence but sequences for regional departments, the first two of the six digits identify the regional department concerned.(2) In accordance with the combined nomenclature provided for by Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9. 1987).ANNEX V >START OF GRAPHIC>FORM UPDATING BASIC FORM (1)>END OF GRAPHIC>ANNEX VI ANNUAL REPORT >START OF GRAPHIC>Regulation (EEC, Euratom) No 1552/89, Article 17 (3)Member State: 19 . .1. Inspections by Member statesInspection operationsNumberEntries accepted (Customs procedure or treatment concerned)Entries checked after customs clearance, customs procedure or treatment concerned (post clearance controls)Total number of staff in customs departments at national level (1)Total number of staff assigned to post clearance checks at national level(1) The total number of staff (expressed as persons per year) at all levels of the organization.2. Fraud and irregularities (1)Customs arrangementFraud and irregularites by type of customs arrangementNumber ofdetectedcases (2)Amountinvolved (3)AmountestablishedAmountalreadyrecoveredRecovery rate (4)(1)(2)(3)(4)(5)(5) = (4) / (3) Ã  1001Release for freecirculationBreakdown of types of fraud under release for free circulation (5) (6)(a)Non-declaration(b)Wrong description of the goods or error in CCT classification(c)Origin(d)Value(e)Weight/Quantity(f)Other2Transit3Customs warehouse4Inward processing5Outward processing6Temporary admission7Other customs arrangements or treatment (7)8Total(1) All cases, regardless of threshold values, expressed in national currency, including cases not included in the 'B' account.(2) Number of cases of fraud detected during the year.(3) 'Amount involved' means the amount (in national currency) after any correction that may have been made.(4) The recovery rate concerns only the amounts recovered during the year in question and is not the definitive rate.(5)If the fraud or irregularity involves a combination of two or more types of anomaly please record the case under the heading which appears first in the table (e.g. if there are irregularities involving both value and origin the case should be entered under 'origin' and not 'value').(6) The total of the subheadings (a) to (f) should correspond to the total under heading 1.(7) Processing under customs control, export, free zone/bonded warehouse, re-export.3.Questions of principleList of the most important points relating to establishment, entry in the accounts and making-available encountered in the application of Regulation (EEC, Euratom) No 1552/89, including those raised in matters in dispute(Where necessary, continue references to this item in an Annex to the report)4.Notification of cases of written-off traditional own resources(Article 17 (2) of Regulation (EEC, Euratom) No 1552/89)4.1.Total number of cases in this report (1):Information under items 4.2 to 4.11 is to be given for each case of own resources written off where the amount of duty exceeds ECU 10 0004.2.Reference number of this form (2): //(1)Please use a separate form for each case. If there are no cases write 'None'.(2) Please use this format: Member State/Year/Number (e.g. UK/1997/1).4.3.Information on the recovery procedure(1):StageDateCommentsDebt incurredNotification of debtorEntry in the 'B' accountPayment reminder, if sentExistence of jointly liable debtors (yes/no)Action with suspension of the period of limitationFirst actionLodgedDecisionAppealLodgedDecisionPayment facilities (instalments)RequestedDecisionFirst partial paymentLast partial paymentTotal amount paid by debtorENFORCEMENTEnforcement orderIssuedServed on debtorAttachment(a) Debtor's assets:Credit position with administrationLiquid assetsMovable propertyCourt orderAttachmentEnforcementImmovable propertyCourt orderEntry in mortgage registerAttachmentEnforcement(b)Assets of jointly liable debtorsCredit position with administrationLiquid assetsMovable propertyCourt orderAttachmentEnforcementImmovable propertyCourt orderEntry in mortgage registerAttachmentEnforcementMutual assistanceRequestReplyWrite-off4.4.Security4.4.1.Was the established amount covered by a security?(Mark Ã  in the appropriate box)Yes No 4.4.2.Type of security or security waiver(Mark Ã  in the appropriate box)Comprehensive Flat rate Single operation Compulsory Partial 100 % Optional Partial 100 % Waiver Amount of security:4.5. Payment facilities (instalments) granted, if any:4.6.Reasons why the amount in question was deemed definitively irrecoverable:4.7.Amount established in national currency by own resource type:(a)Customs duties(b)Customs duties on agricultural produce(c)Anti-dumping duties(d)Agricultural levies(e)Sugar/isoglucose levies(f)Export customs duties4.8.Community legislation under which the customs debt was incurred:(Article of the Community customs code or specific regulations)4.9.If a case where an amount is being written off has already been reported to the Commission pursuant to Article 6 (4) of Regulation (EEC, Euratom) No 1552/89 (fraud and irregularities sheets), please quote the number of the notificationsFraud sheet No: There is no need to answer sections 4.10 and 4.11, if the information has already been provided pursuant to Article 6 (4) of Regulation (EEC, Euratom) No 1552/89.4.10.Establishment details: customs arrangements applied or status of the goods:(Mark Ã  in the appropriate box)Temporary store Outward processing Free circulation Processing under customs control Transit Temporary admission Customs warehouse Export Inward processing Others (1) (1) Please specify.4.11.Other information:(Any relevant information which makes it easier to examine the case, such as, where appropriate, Community decisions relating to non-repayment, non-remission or recovery - Article 239 of the Community customs code)4.12.Contact person:Name:Address: Telephone: Fax: Date:>END OF GRAPHIC>